FILED
                             NOT FOR PUBLICATION                            FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SIMON ANDRES ACEVEDO-                            No. 11-73897
RAMIREZ,
                                                 Agency No. A200-952-711
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Simon Andres Acevedo-Ramirez, a native and citizen of Colombia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-73897
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, and review de novo due process

claims. See Zetino v. Holder, 622 F.3d 1007, 1011-12 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Acevedo-

Ramirez failed to establish past mistreatment or a fear of future mistreatment in

Colombia on account of a protected ground. See Parussimova v. Mukasey, 555

F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); Zetino, 622

F.3d at 1016 (“An alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Consequently, his withholding of removal claim fails.

      The BIA found Acevedo-Ramirez did not contest the IJ’s finding that his

asylum application was untimely and that no exception to the one-year filing

deadline applied. Acevedo-Ramirez does not challenge the BIA’s finding. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). Even if his

asylum application were timely, Acevedo-Martinez’s asylum claim would fail. See

8 U.S.C. § 1158(b)(1)(B)(i).


                                          2                                    11-73897
      Acevedo-Martinez does not raise any substantive challenge to the denial of

his CAT claim. See Martinez-Serrano, 94 F.3d at 1259 (“[i]ssues raised in a brief

that are not supported by argument are deemed abandoned”).

      We reject Acevedo-Martinez’s due process contentions regarding the IJ’s

treatment of his claim. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process claim).

      Finally, we reject Acevedo-Martinez’s request for a remand.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-73897